[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                           JUNE 15, 2011
                                     No. 10-12350
                                                                            JOHN LEY
                               ________________________
                                                                             CLERK

                      D. C. Docket No. 1:08-cr-00040-SPM-AK-1

UNITED STATES OF AMERICA,


                                                                           Plaintiff-Appellee,

                                            versus

WILLIAM SAMUEL YEARTY,
a.k.a. Sammy Yearty,


                                                                       Defendant-Appellant.


                               ________________________

                      Appeal from the United States District Court
                          for the Northern District of Florida
                            _________________________

                                       (June 15, 2011)

Before CARNES, KRAVITCH and FARRIS,* Circuit Judges.

       *
        Honorable Jerome Farris, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
PER CURIAM:

      William Samuel Yearty appeals his convictions following a jury trial for

corruptly accepting or agreeing to accept a bribe in violation of 18 U.S.C.

§ 666(a)(1)(B), conspiracy in violation of 18 U.S.C. § 371, and making false

statements to the FBI in violation of 18 U.S.C. § 1001(a). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Yearty contends he was entitled to a mistrial because a government agent’s

testimony, which suggested his defense counsel had also been engaged in corrupt

activities, materially prejudiced him. The district court did not abuse its discretion

in denying Yearty’s motion for a mistrial. See United States v. Newsome, 475 F.3d

1221, 1227 (11th Cir. 2007) (reviewing for abuse of discretion). The witness’

testimony was not so prejudicial as to be incurable by the district court’s curative

instruction. See id.; see also United States v. O’Keefe, 461 F.3d 1338, 1350 (11th

Cir. 2006) (comments that impugned defense counsel’s integrity were remedied by

curative instruction). In addition, because the record contains sufficient

independent evidence of guilt, Yearty cannot show that, but for the improper

remarks, the outcome of the trial would be different. See Newsome, 475 F.3d at

1227. The district court did not err in denying a mistrial.

      Yearty also contends the district court erred in denying his motion for

                                          2
judgment of acquittal as to his false statements conviction, because the questions

asked during his August 18, 2008 FBI interview were fundamentally ambiguous.

We reject the argument. See United States v. Swindall, 971 F.2d 1531, 1553-54

(11th Cir. 1992); United States v. Descent, 292 F.3d 703, 706 (11th Cir. 2002)

(denial of a motion for judgment of acquittal is reviewed de novo). The questions

posed during his FBI interview were not so ambiguous that “men of ordinary

intelligence” could not agree as to their meaning. See Swindall, 971 F.2d at 1553-

54. Yearty’s understanding of the questions was a matter for the jury to decide.

The district court properly denied the motion. See id.

       In addition, Yearty contends the district court erred in denying his motion

to dismiss the false statements count of the indictment (Count III), arguing the

statements alleged did not relate to a material matter within the FBI’s jurisdiction.

We reject Yearty’s contention that his false statements were legally immaterial.

They pertained to facts forming the basis of the FBI’s federal bribery

investigation. See United States v. Rodgers, 466 U.S. 475, 477, 481-82, 104 S.Ct.

1942, 1945, 1947 (1984) (the statutory language of § 1001 “clearly encompasses

criminal investigations conducted by the FBI”); 28 U.S.C. § 533(1) (the FBI is

authorized “to detect and prosecute crimes against the United States”); United

States v. Robison, 505 F.3d 1208, 1226 n.24 (11th Cir. 2007) (denial of a motion

                                          3
to dismiss is reviewed for abuse of discretion; underlying legal issue is reviewed

de novo). The district court correctly concluded the false statements count of the

indictment was not legally defective.1

       Yearty also appeals the district court’s denial of his motion for judgment of

acquittal based on sufficiency of the evidence. Yearty challenges the sufficiency

of the evidence as to his convictions for bribery, conspiracy to accept bribes,

making false statements to the FBI, and as to his affirmative defense of

entrapment. A reasonable construction of the evidence allowed the jury to find

Yearty guilty beyond a reasonable doubt. See United States v. McNair, 605 F.3d

1152, 1195-98 (11th Cir. 2010); United States v. Lichenstein, 610 F.2d 1272,

1277-78 (5th Cir. 1980), abrogated on other grounds by United States v. Gaudin,



       1
          To the extent that Yearty argues that Count III is defective because it does not
sufficiently allege enough to “stand on its own content without dependence for its validity on the
allegations of any other count not expressly incorporated,” United States v. Schmitz, 634 F.3d
1247, 1261 (11th Cir. 2011), he has waived that argument because he did not raise it in the
district court, see Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (“This Court has
repeatedly held that an issue not raised in the district court and raised for the first time in an
appeal will not be considered by this court.”) (quotation marks omitted). Although Yearty
argued to the district court that Count III should be dismissed, his argument in that court was that
the FBI could not have jurisdiction because it did not ask the proper “specific question to
Defendant Yearty to establish the authority of the agency,” and therefore “the questioning by the
F.B.I. fail[ed] to invoke a statutory basis as it does not relate to any specific offense within the
jurisdiction of the F.B.I.” As we explained above, the district court properly rejected that
argument because Yearty’s false statements were material to the FBI’s bribery investigation. The
deficiency, if any, was that Count III did not include enough information to “stand on its own,”
Schmitz, 634 F.3d at 1261, not that the FBI was incapable of having jurisdiction based on its line
of questioning, but Yearty did not raise that issue in the district court.

                                                 4
515 U.S. 506, 509, 115 S.Ct. 2310, 2313 (1995) as recognized in United States v.

Boffil-Rivera, 607 F.3d 736,741 (11th Cir. 2010);2 United States v. Brown, 43 F.3d

618, 624-26 (11th Cir. 1995). The district court did not err in denying Yearty’s

motion.

       Lastly, Yearty argues that the district court erred by denying his motion for

a new trial “based upon the cumulative effect of errors at trial.” We review a

district court’s ruling on a motion for new trial only for an abuse of discretion.

United States v. Vicaria, 12 F.3d 195, 198 (11th Cir. 1994). The district court did

not err in any of its rulings, let alone commit cumulative errors that would entitle

Yearty to a new trial. See United States v. Waldon, 363 F.3d 1103, 1110 (11th Cir.

2004) (“[B]ecause no individual errors . . . have been demonstrated, no cumulative

errors can exist.”).

       AFFIRMED.




       2
        Decisions of the former Fifth Circuit issued prior to October 1, 1981 are considered
binding precedent on the Eleventh Circuit. Bonner v. Prichard, 661 F.2d 1206, 1207 (11th Cir.
1981) (en banc).

                                              5